 

Exhibit 10.24

 

Berkadia Loan No. 01-0085683 & 01-0086643

 

ASSUMPTION AND RELEASE AGREEMENT

 

THIS ASSUMPTION AND RELEASE AGREEMENT (this “Agreement”) is entered into and
made effective as of the 27th day of February, 2015 (the “Effective Date”), by
and among W2007 Equity Inns Realty, LLC, a Delaware limited liability company
(“LLC Original Borrower”), and W2007 Equity Inns Realty, L.P., a Delaware
limited partnership (“LP Original Borrower”; LLC Original Borrower and LP
Original Borrower are individually and collectively, as the context may require,
referred to as “Original Borrower”), each with a mailing address at c/o Goldman
Sachs & Co., 200 West Street, New York, New York 10282, ARC Hospitality
Portfolio I Owner, LLC, a Delaware limited liability company (“LLC New
Borrower”), ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited
liability company (“BHGL New Borrower”), ARC Hospitality Portfolio I PXGL Owner,
LLC, a Delaware limited liability company (“PXGL New Borrower”), ARC Hospitality
Portfolio I GBGL Owner, LLC, a Delaware limited liability company (“GBGL New
Borrower”), ARC Hospitality Portfolio I NFGL Owner, LLC, a Delaware limited
liability company (“NFGL New Borrower”), ARC Hospitality Portfolio I MBGL 1000
Owner, LLC, a Delaware limited liability company (“MBGL 1000 New Borrower”), ARC
Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability
company (“MBGL 950 New Borrower”), ARC Hospitality Portfolio I NTC Owner, LP, a
Delaware limited partnership (“LP New Borrower”), ARC Hospitality Portfolio I
DLGL Owner, LP, a Delaware limited partnership (“DLGL New Borrower”), and ARC
Hospitality Portfolio I SAGL Owner, LP, a Delaware limited partnership (“SAGL
New Borrower”; LLC New Borrower, BHGL New Borrower, PXGL New Borrower, GBGL New
Borrower, NFGL New Borrower, MBGL 1000 New Borrower, MBGL 950 New Borrower, LP
New Borrower, DLGL New Borrower and SAGL New Borrower are individually and
collectively, as the context may require, referred to as “New Borrower”), each
with a mailing address at c/o American Realty Capital, 405 Park Avenue, New
York, New York 10022, U.S. Bank National Association, as Trustee for the
Registered Holders of EQTY 2014-INNS Mortgage Trust, Commercial Mortgage
Pass-Through Certificates (“Lender”), with a mailing address at c/o Berkadia
Commercial Mortgage LLC, 323 Norristown Road, Suite 300, Ambler, Pennsylvania
19002 (“Berkadia”), Whitehall Street Global Real Estate Limited Partnership
2007, a Delaware limited partnership (“Whitehall Street Global”), and Whitehall
Parallel Global Real Estate Limited Partnership 2007, a Delaware limited
partnership (“Whitehall Parallel Global”; Whitehall Street Global and Whitehall
Parallel Global are individually and collectively, as the context may require,
referred to as “Original Guarantor” and together with the Original Borrower, the
“Original Indemnitors”), each with a mailing address at c/o Goldman Sachs & Co.,
200 West Street, New York, New York 10282, and American

 

   

 

 

Realty Capital Hospitality Operating Partnership, L.P., a Delaware limited
partnership (“ARC OP”) and American Realty Capital Hospitality Trust, Inc., a
Maryland corporation (“ARC REIT”; together with Whitehall Street Global and
Whitehall Parallel Global, ARC OP and ARC REIT are individually and
collectively, as the context may require, referred to as “New Guarantor” and
together with the New Borrower, the “New Indemnitors”), each with a mailing
address at c/o American Realty Capital, 405 Park Avenue, New York, New York
10022.

 

RECITALS:

 

The following recitals are a material part of this Agreement:

 

A.           German American Capital Corporation, a Maryland corporation
(“Original Lender”), made a real estate mortgage loan in the aggregate original
principal amount of $865,000,000.00 to Original Borrower, which Loan is
evidenced by that certain (i) Promissory Note A-1, dated April 11, 2014
(together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “A-1 Note”), from Original Borrower in the original
principal amount of $519,000,000.00 (the “A-1 Loan”), and (ii) Promissory Note
A-2, dated April 11, 2014 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto, the “A-2 Note” and together with the
A-1 Note, the “Note”), from Original Borrower in the original principal amount
of $346,000,000.00 (the “A-2 Loan” and together with the A-1 Loan, the “Loan”).
The Loan is further evidenced, governed and/or secured by the following
agreements and documents, all executed and delivered, or caused to be executed
and delivered, by Original Borrower for the benefit of Original Lender:

 

1.          that certain Loan Agreement, dated as of April 11, 2014, as amended
by that certain First Amendment to Loan Agreement, dated as of June 18, 2014
(collectively, and together with all addenda, modifications, amendments, riders,
exhibits and supplements thereto, the “Loan Agreement”);

 

2.          those certain mortgages, deeds of trust, or deeds to secure debt
identified on Schedule II attached hereto and by this reference incorporated
herein (collectively, together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto, the “Mortgage”), encumbering the real
properties described on Exhibit A-1 attached hereto and by this reference
incorporated herein or the Ground Leases described in Exhibit A-2 attached
hereto and by this reference incorporated herein, each as more particularly
described in the Mortgage;

 

3.          those certain assignments of leases and rents identified on Schedule
II attached hereto (collectively, together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto, the “Assignment of
Leases”);

 

4.          that certain Assignment of Agreements (as defined in the Loan
Agreement);

 

5.          that certain Collateral Assignment of Interest Rate Protection
Agreement, dated as of April 11, 2014 (together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto, the “Assignment of Rate
Cap Agreement”); and

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643

 

2

 

 

6.          that certain Indemnification Agreement, dated as of April 11, 2014
(together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “Indemnification Agreement”).

 

B.           In connection with the Loan, Original Borrower and/or Original
Guarantor also executed and/or delivered, or caused to be executed and/or
delivered, the following agreements and documents for the benefit of Original
Lender:

 

1.          those certain UCC Financing Statements naming Original Borrower as
debtor therein, and Original Lender as secured party therein, and filed with the
appropriate recorder or clerk in which the Properties (as defined in the Loan
Agreement) are located and in the records of the Secretary of State of Delaware;
and

 

2.          that certain Environmental Indemnity Agreement, dated as of April
11, 2014 (the “Original Environmental Indemnity”), executed by the Original
Indemnitors;

 

3.          that certain Guaranty of Recourse Obligations, dated as of April 11,
2014 (the “Original Guaranty”), executed by Original Guarantor;

 

4.          that certain Cash Management Agreement, dated as of April 11, 2014,
and that certain Addendum to Cash Management Agreement, dated as of April 11,
2014 (collectively and together with all further addenda, modifications,
amendments, riders, exhibits and supplements thereto, the “Original Cash
Management Agreement”);

 

5.          that certain Pledge and Security Agreement, dated as of April 11,
2014 (the “Original Liquor Subsidiary Pledge”), executed by LLC Original
Borrower and Lender;

 

6.          that certain Liquor License Agreement, dated as of April 11, 2014
(the “Original Liquor License Agreement”), executed by W2007 EQN Kansas SPE,
LLC, a Kansas limited liability company, and LLC Original Borrower for the
benefit of Original Lender;

 

7.          those certain Assignments of Management Agreements (as defined in
the Loan Agreement), each dated as of dated as of April 11, 2014 (the “Original
Assignment of Management Agreements”); and

 

8.          that certain Contribution Agreement, dated as of April 11, 2014 (the
“Original Contribution Agreement”), executed by Original Borrower and Original
Lender; and

 

9.          those certain Clearing Account Agreements (as defined in the Loan
Agreement), each dated as of dated as of April 11, 2014 (the “Original Clearing
Agreements”).

 

The agreements and documents set forth in Recital A and Recital B above are
hereinafter referred to collectively as the “Original Borrower’s Loan
Documents.”

 

C.           Upon the Effective Date, New Borrower and/or New Guarantor are
executing and delivering, or are causing to be delivered, to Lender the
following documents, each dated as of the Effective Date:

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

3

 

 

1.          those certain UCC Financing Statements naming New Borrower as debtor
therein, and naming Lender, as secured party therein, to be filed in the
Recorder’s Office and the records of the Secretary of State of Delaware;

 

2.          those certain Assignment and Assumption of Mortgage/Deed of Trust
and Assignment and Assumption of Leases, Rents and Hotel Revenues executed by
Original Borrower (as applicable), New Borrower (as applicable) and Lender as
identified on Schedule II attached hereto (collectively, the “Mortgage
Assumptions”);

 

3.          that certain Environmental Indemnity Agreement from New Indemnitors
in favor of Lender (the “New Environmental Indemnity”);

 

4.          that certain Guaranty of Recourse Obligations (the “New Guaranty”),
executed and delivered by each New Guarantor in favor of Lender;

 

5.          that certain Payment Guaranty (the “Payment Guaranty”), executed and
delivered by ARC REIT in favor of Lender;

 

6.          that certain Cash Management Agreement (the “CMA Agreement”),
executed and delivered by ARC Hospitality Portfolio I TRS Holdco, LLC, a
Delaware limited liability company (“TRS Holdco”), as account representative,
New Borrower, each New Operating Lessee (as defined below), Property Managing
Entities (as defined below), and Lender, together with that certain Addendum A
to Cash Management Agreement (the “CMA Addendum” and together with the CMA
Agreement, the “Cash Management Agreement”), executed and delivered by TRS
Holdco, New Borrower, each New Operating Lessee, Property Managing Entities,
Wells Fargo Bank, National Association (“Wells Fargo”), and Lender;

 

7.          that certain Contribution Agreement (the “New Contribution
Agreement”), executed and delivered by New Borrower and Lender;

 

8.          that certain Pledge and Security Agreement (the “New KS Liquor
Subsidiary Pledge”), executed and delivered by ARC Hospitality Portfolio I DEKS
TRS, LLC, a Delaware limited liability company (“DEKS TRS”), for the benefit of
Lender;

 

9.          that certain Liquor License Agreement (the “New KS Liquor License
Agreement”), executed by ARC Hospitality Portfolio I KS TRS, LLC, a Kansas
limited liability company (“KS Liquor Subsidiary”), DEKS TRS and LLC New
Borrower for the benefit of Lender;

 

10.         that certain Pledge and Security Agreement (the “New TX Liquor
Subsidiary Pledge” and together the New KS Liquor Subsidiary Pledge, the “New
Liquor Subsidiary Pledge”), executed and delivered by ARC Hospitality Portfolio
I TX Holdings, LLC, a Delaware limited liability company (“TX Liquor Holdco”),
for the benefit of Lender;

 

11.         that certain Liquor License Agreement (the “New TX Liquor License
Agreement” and together with the New KS Liquor License Agreement, the “New
Liquor License Agreement”), executed by ARC Hospitality Portfolio I TX Beverage
Company, LLC, a Delaware limited liability company (“TX Liquor Subsidiary”), ARC
Hospitality Portfolio I

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

4

 

 

NTC TRS, LP, a Delaware limited partnership (“NTC TRS”), and LP New Borrower for
the benefit of Lender;

 

12.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, LP New
Borrower, DLGL New Borrower, SAGL New Borrower, ARC Hospitality Portfolio I TRS,
LLC, a Delaware limited liability company (“TRS LLC”), DEKS TRS, NTC TRS,
Lender, and American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware
limited liability company (“ARC Manager”), as operator, for the benefit of
Lender (the “Crestline Operating Agreement Subordination”);

 

13.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, LP New
Borrower, DLGL New Borrower, SAGL New Borrower, TRS LLC, DEKS TRS, NTC TRS,
Lender, ARC Manager, as operator, and Crestline Hotels & Resorts, LLC, a
Delaware limited liability company (“Crestline”), as manager, for the benefit of
Lender (the “Crestline Management Agreement Subordination”);

 

14.         that certain Subordination of Management Agreement (TX – Alcohol
Management and Services Agreement) executed by Crestline, as manager, for the
benefit of Lender, and acknowledged by TX Liquor Subsidiary (the “Crestline TX
Alcohol Management Agreement Subordination” and together with the Crestline
Operating Agreement Subordination and the Crestline Management Agreement
Subordination, the “Crestline Subordination”);

 

15.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, ARC
Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability company
(“MISC TRS”), Lender, and ARC Manager, as operator, for the benefit of Lender
(the “Pillar Operating Agreement Subordination”);

 

16.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, MISC TRS,
Lender, ARC Manager, as operator, and Pillar Hotels & Resorts, L.P. (“Pillar”),
as manager, for the benefit of Lender (the “Pillar Management Agreement
Subordination” and together with the Pillar Operating Agreement Subordination,
the “Pillar Subordination”)

 

17.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, MISC TRS,
Lender, and ARC Manager, as operator, for the benefit of Lender (the “Musselman
Operating Agreement Subordination”);

 

18.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, MISC TRS,
Lender, ARC Manager, as operator, and Musselman Hotels Management, L.L.C.
(“Musselman”), as manager, for the benefit of Lender (the “Musselman Management

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

5

 

 

Agreement Subordination” and together with the Musselman Operating Agreement
Subordination, the “Musselman Subordination”);

 

19.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, GBGL New
Borrower, BHGL New Borrower, LP New Borrower, NFGL New Borrower, ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company (“HIL TRS”), ARC
Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited partnership (“NTC
HIL TRS”), Lender, and ARC Manager, as operator, for the benefit of Lender (the
“Hilton-Hampton Operating Agreement Subordination”);

 

20.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, GBGL New
Borrower, BHGL New Borrower, LP New Borrower, NFGL New Borrower, HIL TRS, NTC
HIL TRS, Lender, ARC Manager, as operator, and Hampton Inns Management LLC, a
Delaware limited liability company (“Hilton-Hampton”), as manager, for the
benefit of Lender (the “Hilton-Hampton Management Agreement Subordination” and
together with the Hilton-Hampton Operating Agreement Subordination, the
“Hilton-Hampton Subordination”);

 

21.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, PXGL New
Borrower, LP New Borrower, HIL TRS, LLC, NTC HIL TRS, Lender, and ARC Manager,
as operator, for the benefit of Lender (the “Hilton-Homewood Operating Agreement
Subordination”);

 

22.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, PXGL New
Borrower, LP New Borrower, HIL TRS, NTC HIL TRS, Lender, ARC Manager, as
operator, and Homewood Suites Management LLC, a Delaware limited liability
company (“Hilton-Homewoood”), as manager, for the benefit of Lender (the
“Hilton-Homewood Management Agreement Subordination” and together with the
Hilton-Homewood Operating Agreement Subordination, the “Hilton-Homewood
Subordination”);

 

23.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by MBGL 1000 New Borrower, MBGL
950 New Borrower, LLC New Borrower, LP New Borrower, ARC Hospitality Portfolio I
MCK TRS, LLC, a Delaware limited liability company (“MCK TRS”), NTC TRS, Lender,
and ARC Manager, as operator, for the benefit of Lender (the “McKibbon Operating
Agreement Subordination”);

 

24.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by MBGL 1000 New Borrower, MBGL
950 New Borrower, LLC New Borrower, LP New Borrower, MCK TRS, NTC TRS, Lender,
ARC Manager, as operator, and McKibbon Hotel Management, Inc. (“McKibbon”), as
manager, for the benefit of Lender (the “McKibbon Management Agreement
Subordination”) and together with the McKibbon Operating Agreement
Subordination, the “McKibbon Subordination”;

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

6

 

 

25.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, MISC TRS,
Lender, and ARC Manager, as operator, for the benefit of Lender (the
“Innventures Operating Agreement Subordination”);

 

26.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, MISC TRS,
Lender, ARC Manager, as operator, and InnVentures IVI, LP (“Innventures”), as
manager, for the benefit of Lender (the “Innventures Management Agreement
Subordination” and together with the Innventures Operating Agreement
Subordination, the “Innventures Subordination”);

 

27.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, MISC TRS,
Lender, and ARC Manager, as operator, for the benefit of Lender (the “First
Hospitality Operating Agreement Subordination”);

 

28.         that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, MISC TRS,
Lender, ARC Manager, as operator, and First Hospitality Group, Inc. (“First
Hospitality” and together with ARC Manager, Crestline, Pillar, Musselman,
Hilton-Hampton, Hilton-Homewood, McKibbon, and Innventures, the “Property
Managing Entities”), as manager, for the benefit of Lender (the “First
Hospitality Management Agreement Subordination” and together with the First
Hospitality Operating Agreement Subordination, the “First Hospitality
Subordination”; the First Hospitality Subordination together with the Crestline
Subordination, the Pillar Subordination, the Musselman Subordination, the
Hilton-Hampton Subordination, the Hilton-Homewood Subordination, the McKibbon
Subordination, and the Innventures Subordination, is referred to as the
“Management Subordination”);

 

29.         that certain Clearing Account Agreement executed by TRS Holdco, TRS
LLC, DEKS TRS, NTC TRS, ARC Manager, Crestline, Lender and Wells Fargo together
with that certain Addendum A to Clearing Account Agreement executed by TRS
Holdco, TRS LLC, DEKS TRS, NTC TRS, LLC New Borrower, LP New Borrower, DLGL New
Borrower, SAGL New Borrower, Lender and Wells Fargo (collectively, the
“Crestline Clearing Account Agreement”);

 

30.         that certain Clearing Account Agreement executed by TRS Holdco, MISC
TRS, ARC Manager, Pillar, Lender and Wells Fargo together with that certain
Addendum A to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC
New Borrower, Lender and Wells Fargo (collectively, the “Pillar Clearing Account
Agreement”);

 

31.         that certain Clearing Account Agreement executed by TRS Holdco, MISC
TRS, ARC Manager, Musselman, Lender and Wells Fargo together with that certain
Addendum A to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC
New Borrower, Lender and Wells Fargo (collectively, the “Musselman Clearing
Account Agreement”);

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

7

 

 

32.         that certain Clearing Account Agreement executed by TRS Holdco, HIL
TRS, NTC HIL TRS, ARC Manager, Hilton-Hampton, Hilton-Homewood, Lender and Wells
Fargo together with that certain Addendum A to Clearing Account Agreement
executed by TRS Holdco, HIL TRS, NTC HIL TRS, LLC New Borrower, BHGL New
Borrower, PXGL New Borrower, GBGL New Borrower, NFGL New Borrower, LP New
Borrower, Lender and Wells Fargo (collectively, the “Hilton Clearing Account
Agreement”);

 

33.         that certain Clearing Account Agreement executed by TRS Holdco, MCK
TRS, NTC TRS, ARC Manager, McKibbon, Lender and Wells Fargo together with that
certain Addendum A to Clearing Account Agreement executed by TRS Holdco, MCK
TRS, NTC TRS, LLC New Borrower, MBGL 1000 New Borrower, MBGL 950 New Borrower,
LP New Borrower, Lender and Wells Fargo (collectively, the “MkKibbon Clearing
Account Agreement”);

 

34.         that certain Clearing Account Agreement executed by TRS Holdco, MISC
TRS, ARC Manager, Innventures, Lender and Wells Fargo together with that certain
Addendum A to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC
New Borrower, Lender and Wells Fargo (collectively, the “Innventures Clearing
Account Agreement”);

 

35.         that certain Clearing Account Agreement executed by TRS Holdco, MISC
TRS, ARC Manager, First Hospitality, Lender and Wells Fargo together with that
certain Addendum A to Clearing Account Agreement executed by TRS Holdco, MISC
TRS, LLC New Borrower, Lender and Wells Fargo (collectively, the “First
Hospitality Clearing Account Agreement”; the First Hospitality Clearing Account
Agreement together with the Crestline Clearing Account Agreement, the Pillar
Clearing Account Agreement, the Musselman Clearing Account Agreement, the Hilton
Clearing Account Agreement, the McKibbon Clearing Account Agreement, and the
Innventures Clearing Account Agreement, is referred to as the “New Clearing
Account Agreements”);

 

36.         that certain Recognition Agreement (the “New Recognition
Agreement”), executed by and between W2007 Equity Inns Senior Mezz, LLC, a
Delaware limited liability company (“Qualified Preferred Equity Investor”), and
Lender;

 

37.         that certain Subordination Agreement executed by and among TRS LLC,
HIL TRS, MCK TRS, MISC TRS, DEKS TRS, NTC TRS, NTC HIL TRS (such entities
referred to herein, individually and collectively, as “New Operating Lessee”),
New Borrower and Lender (the “Operating Lease Subordination”);

 

38.         that certain incumbency certificate of ARC REIT, ARC OP, each New
Borrower and each New Operating Lessee certifying as to the incumbency of each
of ARC REIT, ARC OP, each New Borrower and each New Operating Lessee, executed
by an authorized officer of ARC REIT, for the benefit of Lender;

 

39.         those certain incumbency certificates of Whitehall Street Global,
Whitehall Parallel Global and Qualified Preferred Equity Investor executed by an
authorized officer of WH Advisors, L.L.C. 2007, a Delaware limited liability
company, as applicable, for the benefit of Lender;

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

8

 

 

40.         this Agreement.

 

The agreements and documents set forth in Recital A and Recital C above (except
for the incumbency certificates referred to as numbers 38-39), together with all
other documents evidencing, securing or otherwise pertaining to the Loan (other
than the documents and agreements set forth in Recital B), and such other
agreements and documents as Lender may reasonably require, are hereinafter
referred to collectively as the “Loan Documents”, and individually as a “Loan
Document”.

 

D.           Original Lender assigned, sold and transferred its interest in the
Loan and the Original Borrower’s Loan Documents to Lender pursuant to certain
assignment documents including, without limitation, those certain assignments
referenced in the Mortgage Assumptions, and Lender is the current holder of all
of Original Lender’s interest in the Loan and Original Borrower’s Loan
Documents.

 

E.           Lender, as the holder of the Note and beneficiary under the
Mortgage, has been asked to consent to the transfer of the Properties to New
Borrower (the “Transfer”) and the assumption by New Borrower and New Guarantor
of the obligations of the Original Borrower and Original Guarantor,
respectively, under the Loan Documents (the “Assumption”).

 

F.           Lender, acting by and through its servicer Berkadia, has agreed to
consent to the Transfer and Assumption subject to the terms and conditions
stated below, including, without limitation, the execution and delivery of the
agreements and documents set forth in Recital C above and such other documents
and instruments as may be reasonably required by Lender.

 

G.           Unless the context requires otherwise, references in this Agreement
to Original Borrower’s Loan Documents shall be deemed to refer to such documents
as amended by this Agreement, and as such documents may be further amended,
modified, extended or replaced from time to time.

 

CONTRACTUAL PROVISIONS:

 

NOW, THEREFORE, in consideration of the Recitals, which are incorporated herein
as if set forth below in full as a substantive, contractual part of this
Agreement, and the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Acknowledgement of Debt.

 

(a)          Lender, Original Borrower and New Borrower confirm and acknowledge
that the aggregate outstanding principal balance under the Note immediately
prior to the Effective Date is $801,100,768.45 and the balances of all reserve
and escrow accounts required under the Loan Documents are set forth on Schedule
I, attached hereto and by this reference incorporated herein. New Borrower
declares and acknowledges, for the specific reliance and benefit of Lender, that
(i) New Borrower has no claim, or to New Borrower’s knowledge, defense, or right
of offset of any kind or in any amount with respect to the Note, the Mortgage or
any of the other Loan Documents, and (ii) no amounts paid by New Borrower or

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

9

 

 

Original Borrower to Lender pursuant to or in connection with the execution and
delivery of this Agreement shall be applied to or set off against the principal
balance of the Note.

 

(b)          The parties acknowledge and agree that Lender shall continue to
hold the balances in escrow and reserve accounts, if any, in accordance with the
terms of the Loan Documents. Original Borrower and Original Guarantor covenant
and agree that the Lender has no further duty or obligation of any nature to
Original Borrower or Original Guarantor relating to such escrow and/or reserve
balances, all of which Original Borrower does hereby assign, transfer and convey
to New Borrower, and New Borrower hereby unconditionally accepts and assumes the
same. All escrow and reserve balances held by Lender in connection with the Loan
Documents shall, from and after the Effective Date, be solely for the account of
New Borrower.

 

(c)          Berkadia, as the servicing agent on behalf of Lender, hereby
confirms, as of the Effective Date, that it has not issued to Original Borrower
or Original Guarantor any written notice of, and has no actual knowledge of, a
default or an Event of Default under the Original Borrower’s Loan Documents that
has not been cured and is continuing. For the purposes of this Section 1(c), the
term “actual knowledge” shall be limited to the actual knowledge of the
undersigned, Gary A. Routzahn.

 

2.           Conditions Precedent; Consent to Transfer and Assumption; Consent
to Qualified Preferred Equity Investment; Consent to Operating Lease Agreements;
Consent to Management Agreement.

 

(a)          Original Borrower and New Borrower, each individually, represents
and warrants to Lender as of the Effective Date that it has satisfied its
respective requirements in connection with the Assumption of the Loan, the
Qualified Preferred Equity Investment (as defined below), the execution of the
Operating Lease Agreements (as defined below), and the execution of the
Management Agreements (as defined below), as such requirements are set forth in
the Original Borrower’s Loan Documents and that certain conditional consent
letter issued by Berkadia on August 27, 2014 and executed by Original Borrower,
LLC New Borrower and LP New Borrower (the “Original Conditional Approval
Letter”), as affected by that certain conditional approval extension letter
issued by Berkadia on November 20, 2014 and executed by Original Borrower and
New Borrower (the “Conditional Approval Extension Letter”), as further affected
by that certain conditional approval letter issued by Berkadia on February 26,
2015 and executed by Original Borrower and New Borrower (the “Modifications
Conditional Approval Letter” and together with the Original Conditional Approval
Letter and the Conditional Approval Extension Letter, the “Conditional Approval
Letter”). Lender hereby confirms receipt of the deliverables required in
connection with the Assumption of the Loan, the Qualified Preferred Equity
Investment, the execution of the Operating Lease Agreements, and the execution
of the Management Agreements, as such requirements are set forth in the Original
Borrower’s Loan Documents and the Conditional Approval Letter.

 

(b)          In reliance upon the representations, warranties and covenants set
forth herein by Original Borrower, Original Guarantor, New Borrower and New
Guarantor, Lender hereby consents to the Transfer and Assumption and waives its
right to accelerate the

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

10

 

 

Loan pursuant to any provision of the Original Borrower’s Loan Documents which
might otherwise provide such right to Lender solely on account of such Transfer
and Assumption. Lender’s consent to the Transfer and Assumption is not intended
to be and shall not be construed as its consent to any subsequent transfer or
assumption which requires Lender’s consent pursuant to the terms of the Mortgage
or any other Loan Document.

 

(c)          New Borrower hereby authorizes the Lender to file any and all UCC
financing statements and UCC financing statement amendments as Lender may deem
necessary from time to time including, without limitation, financing statements
containing the description “all assets of New Borrower” or “all personal
property of New Borrower” or similar language.

 

(d)          Concurrently with the Lender’s consent to the Assumption, Lender
consents to the delivery of the Payment Guaranty by ARC REIT for the benefit of
the Lender as security for a portion of the Future PIP Reserve Account Deposit
(as defined in the Payment Guaranty) on the terms and conditions more
particularly set forth in the Payment Guaranty. New Borrower, ARC OP and ARC
REIT hereby acknowledge and agree that Lender’s consent to the delivery of the
Payment Guaranty as security for a portion of the Future PIP Reserve Account
Deposit shall not be deemed to be Lender’s consent or agreement to accept a
payment guaranty for any other Reserve Funds required to be deposited on or
after the Effective Date by Borrower, or any other party, with Lender or Deposit
Bank under the terms of the Loan Agreement or any of the other Loan Documents.

 

(e)          Concurrently with the Lender’s consent to the Assumption, Lender
consents to a certain equity investment by W2007 Equity Inns Senior Mezz, LLC, a
Delaware limited liability company (the “Qualified Preferred Equity Investor”),
in ARC Hospitality Portfolio I Holdco LLC, a Delaware limited liability company
(the “Qualified Preferred Equity Investment”), the owner of indirect ownership
interests in New Borrower, which Qualified Preferred Equity Investment is
evidenced by that certain Amended and Restated Limited Liability Company
Agreement, dated as of the date hereof, executed by and among American Realty
Capital Hospitality Portfolio Member, LP, a Delaware limited partnership,
Qualified Preferred Equity Investor and William G. Popeo, as the initial special
member.

 

(f)          Concurrently with the Lender’s consent to the Assumption, Lender
consents to those certain operating lease agreements identified on Schedule III
attached hereto and by this reference incorporated herein (collectively, the
“Operating Lease Agreements”).

 

(g)          Concurrently with the Lender’s consent to the Assumption, Lender
consents to those certain management agreements identified on Schedule IV
attached hereto and by this reference incorporated herein (collectively, the
“Management Agreements”).

 

(h)          Original Borrower, New Borrower and Lender hereby acknowledge that
the Cap Agreement (as defined in the Assignment of Rate Cap Agreement) has been
novated pursuant to a Novation Confirmation dated on or about the Effective Date
executed by SMBC Capital Markets, Inc., New Borrower and Original Borrower.

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

11

 

 

3.          Assumption of Obligations. As of the Effective Date, Original
Borrower does hereby assign, transfer and convey to New Borrower all of its
right, title and interest in and to the Loan Documents, and New Borrower hereby
unconditionally accepts and assumes Original Borrower’s right, title and
interest in and to the Loan Documents and agrees to comply with all covenants
and obligations therein, including, without limitation, the obligation to pay
the unpaid balance due and owing on the Loan and all interest thereon. Without
limiting the foregoing, New Borrower agrees to keep and observe all of the
covenants, terms and conditions required to be kept, observed and performed by
Borrower pursuant to the Note, the Mortgage and all of the other Loan Documents,
to the same effect as if New Borrower were the original maker of, and a party
to, the Loan Documents including, but not limited to, payment of all sums
presently outstanding under the Note. New Borrower hereby adopts, ratifies and
confirms as of the Effective Date all of the representations, warranties and
covenants of Original Borrower contained in the Loan Documents as if made by New
Borrower as of the Effective Date except to the extent such representations and
warranties are matters which by their nature can no longer be true and correct
as a result of the passage of time or apply only to the Original Borrower,
Original Guarantor, or other facts or circumstances that existed only at the
execution of the Original Borrower’s Loan Documents.

 

4.            Limited Release of Original Borrower and Original Guarantor;
Reaffirmation.

 

(a)          In reliance upon the representations, warranties and covenants set
forth herein by Original Borrower and Original Guarantor, Lender hereby
releases: (i) Original Borrower from any and all liability for repayment of the
principal and interest under the terms of the Note, the Mortgage and the other
Original Borrower’s Loan Documents, and all other obligations under the Original
Borrower’s Loan Documents, to the extent such obligations arise from matters
first occurring from and after the Effective Date which are not caused by or
arise out of any acts of Original Borrower or its Affiliates (as defined in the
Loan Agreement); and (ii) Original Guarantor from any and all liability under
the Original Guaranty and the Original Environmental Indemnity to the extent
arising from matters first occurring from and after the Effective Date which are
not caused by or arise out of any acts of Original Guarantor or its Affiliates.
Lender hereby reserves all rights it may have against Original Borrower and
Original Guarantor for acts or omissions of or events caused by Original
Borrower or Original Guarantor, in each case, arising or occurring prior to the
Effective Date.

 

(b)          The release of Original Borrower and Original Guarantor provided
for in Section 4(a) above shall be deemed withdrawn and shall have no effect to
the extent that this Agreement is held to be void or is determined to be
unenforceable in its entirety by any court in a final non-appealable order as a
result of any action or inaction by or on behalf of Original Borrower or
Original Guarantor, or if any representation or warranty by Original Borrower or
Original Guarantor made in connection with this Agreement is false or misleading
in any material respect when made. In all cases, Original Borrower and Original
Guarantor, as applicable, shall bear the burden of proof on the issue of the
time at which an act or event first occurred or an obligation first arose, which
is the subject of claimed liability under any of the Original Borrower’s Loan
Documents.

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

12

 

 

(c)          Notwithstanding anything to the contrary contained herein, and
subject to the release contained in Section 4(a) hereof, Original Borrower and
Original Guarantor do hereby ratify and confirm their respective obligations
under the Original Borrower’s Loan Documents to the extent arising or resulting
from acts or omissions of or events caused by Original Borrower or Original
Guarantor, in each case, arising or occurring prior to the Effective Date.

 

5.            Representations.

 

(a)          Each New Borrower represents and warrants to Berkadia and Lender
that as of the Effective Date:

 

(i)          New Borrower is duly organized, validly existing and in good
standing under the laws of its state of formation or organization and is duly
qualified and authorized to conduct business in the state(s) in which the
Properties are located (as applicable), and has full power and authority to own,
lease and operate the Properties, and to conduct its affairs as now being
conducted and as proposed to be conducted;

 

(ii)         New Borrower has full power and authority to enter into, execute,
deliver and carry out this Agreement and the Loan Documents to which it is a
party, by assumption or otherwise, and to perform its obligations hereunder and
thereunder and all such actions have been duly authorized by all necessary
actions on its part;

 

(iii)        This Agreement and the other documents executed in connection
herewith have been duly executed and delivered by New Borrower. This Agreement
and the Loan Documents to which New Borrower is a party, by assumption or
otherwise, constitute legal, valid and binding obligations of New Borrower,
enforceable against New Borrower in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the rights of creditors generally;

 

(iv)        New Borrower has received and reviewed copies of all of the Loan
Documents;

 

(v)         New Borrower nor, to New Borrower’s knowledge, any person owning an
interest in New Borrower (except that New Borrower’s knowledge shall not require
any investigation into ownership of issued shares of ARC REIT), is a country,
territory, individual or entity named on a list maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), or is a Specially
Designated National or Blocked Person under the programs administered by OFAC;

 

(vi)        Except in connection with the Original Mezzanine Loan (as defined in
the Loan Agreement) and the Qualified Preferred Equity Investment (as defined in
the Loan Agreement), no equity interest in New Borrower has been pledged,
hypothecated or otherwise encumbered as security for any obligation,

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

13

 

 

and none of the capital contributed to New Borrower was made in the form of a
loan;

 

(vii)       There is no litigation or other proceeding against New Borrower
pending or, to New Borrower’s knowledge, threatened in writing against New
Borrower, which, if adversely determined, is reasonably likely to materially and
adversely affect the financial condition of New Borrower or its ability to
legally perform its obligations under this Agreement and the other Loan
Documents;

 

(viii)      The execution, delivery and performance of this Agreement, and the
performance of New Borrower’s obligations under the Loan Documents, (A) does not
conflict with or result in a violation of New Borrower’s organizational
documents or any judgment, order or decree of any court or arbiter in any
proceeding to which New Borrower is a party, and (B) does not conflict with, or
constitute a material breach of, or constitute a material default under, any
contract, agreement or other instrument by which New Borrower is bound or to
which New Borrower is a party;

 

(ix)         There is no bankruptcy, receivership or insolvency proceeding
pending or threatened against New Borrower; and

 

(x)          No proceeding is pending for the dissolution or annulment of New
Borrower, and all license, income and franchise taxes due and payable by New
Borrower have been paid in full, unless the non-payment of such taxes could not
be reasonably expected to have a material adverse change in the financial
condition, operations or business of New Borrower.

 

(b)          Each New Guarantor individually represents and warrants to Berkadia
and Lender that as of the Effective Date, solely with respect to itself:

 

(i)          Such New Guarantor is duly organized, validly existing and in good
standing under the laws of the state of its formation and has full power and
authority to conduct its affairs as now being conducted and as proposed to be
conducted;

 

(ii)         This Agreement, the New Guaranty, the New Environmental Indemnity
and the other documents executed by such New Guarantor in connection herewith
have been duly executed and delivered by such New Guarantor. This Agreement, the
New Guaranty, the New Environmental Indemnity and such other documents
constitute such New Guarantor’s legal, valid and binding obligations,
enforceable against such New Guarantor in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally;

 

(iii)        Such New Guarantor has received and reviewed copies of all of the
Loan Documents;

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

14

 

 

(iv)        Such New Guarantor nor, to such New Guarantor’s knowledge, any
person owning an interest in such New Guarantor (except that such New
Guarantor’s knowledge shall not require any investigation into ownership of
issued shares of ARC REIT), is a country, territory, individual or entity named
on a list maintained by OFAC, or is a Specially Designated National or Blocked
Person under the programs administered by OFAC;

 

(v)         There is no litigation or other proceeding against such New
Guarantor pending or, to such New Guarantor’s knowledge, threatened in writing
against such New Guarantor, which, if adversely determined, is reasonably likely
to materially and adversely affect the financial condition of such New Guarantor
or its ability to legally perform its obligations under this Agreement and the
other Loan Documents to which such New Guarantor is a party;

 

(vi)        Such New Guarantor has full power and authority to enter into,
execute, deliver and perform this Agreement and the New Guaranty, the New
Environmental Indemnity and the other documents executed by such New Guarantor
in connection herewith and such execution, delivery and performance (A) have
been duly and validly authorized by all necessary actions on the part of such
New Guarantor, (B) does not conflict with or result in a violation of such New
Guarantor’s organizational documents or any judgment, order or decree of any
court or arbiter in any proceeding to which such New Guarantor is a party, and
(C) does not conflict with, or constitute a material breach of, or constitute a
material default under, any contract, agreement or other instrument by which
such New Guarantor is bound or to which such New Guarantor is a party;

 

(vii)       There is no bankruptcy, receivership or insolvency proceeding
pending or threatened against such New Guarantor; and

 

(viii)      No proceeding is pending for the dissolution or annulment of such
New Guarantor, and all license, income and franchise taxes due and payable by
such New Guarantor have been paid in full, unless the non-payment of such taxes
could not be reasonably expected to have a material adverse change in the
financial condition, operations or business of New Guarantor.

 

(c)          Each Original Borrower represents and warrants to Berkadia and
Lender that as of the Effective Date:

 

(i)          Contemporaneously with the execution and delivery hereof, Original
Borrower has conveyed and transferred the Properties to New Borrower;

 

(ii)         Contemporaneously with the execution and delivery hereof, Original
Borrower has assigned and transferred to New Borrower the Tenant Leases (as
hereinafter defined), and Original Borrower has retained no rights therein or
thereto;

 

(iii)        Original Borrower has not received a security instrument or
security agreement from New Borrower encumbering the Properties to secure the

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

15

 

 

payment of any sums due Original Borrower or obligations to be performed by New
Borrower;

 

(iv)        There exist no defenses, offsets or counterclaims by Original
Borrower to this Agreement or the Original Borrower’s Loan Documents;

 

(v)         There is no Event of Default by Original Borrower under the
provisions of Original Borrower’s Loan Documents executed or assumed by Original
Borrower, nor, to Original Borrower’s knowledge, are there any conditions which
with the giving of notice or the passage of time or both may constitute an Event
of Default by Original Borrower under the provisions of the Original Borrower’s
Loan Documents;

 

(vi)        The Original Borrower’s Loan Documents are in full force and effect;

 

(vii)       There are no mechanics’ liens or liens for delinquent taxes or
assessments encumbering the Properties except Permitted Encumbrances (as defined
in the Loan Agreement);

 

(viii)      To Original Borrower’s knowledge, there are no pending or threatened
condemnation or annexation proceedings affecting the Properties, or any
agreements to convey any portion of the Properties or any rights thereto not
disclosed in this Agreement, including, without limitation, to any governmental
agency;

 

(ix)         The certified rent roll for the Properties provided to Lender on or
about the date hereof, is a true, complete and accurate list of all tenant
leases (“Tenant Leases” or individually a “Tenant Lease”) affecting the
Properties as of the Effective Date hereof;

 

(x)          There is no litigation or other proceeding against Original
Borrower or the Properties pending or overtly threatened, by written
communication to Original Borrower, wherein an unfavorable decision might
reasonably result in a material adverse change in the financial condition of
Original Borrower or its ability to legally perform its obligations under this
Agreement and the Original Borrower’s Loan Documents;

 

(xi)         There is no bankruptcy, receivership or insolvency proceeding
pending or, to Original Borrower’s knowledge, threatened in writing against
Original Borrower;

 

(xii)        No proceeding is pending for the dissolution or annulment of
Original Borrower, and all license, income and franchise taxes due and payable
by Original Borrower have been paid in full; and

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643

 

16

 

 

(xiii)       Original Borrower has full power and authority to enter into,
execute, deliver and perform this Agreement and such execution, delivery and
performance (A) have been duly and validly authorized by all necessary actions
on the part of Original Borrower, (B) does not conflict with or result in a
violation of Original Borrower’s organizational documents or any judgment, order
or decree of any court or arbiter in any proceeding to which Original Borrower
is a party, and (C) does not conflict with, or constitute a material breach of,
or constitute a material default under, any contract, agreement or other
instrument by which Original Borrower is bound or to which Original Borrower is
a party.

 

(d)          Each Original Guarantor represents and warrants to Berkadia and
Lender that as of the Effective Date:

 

(i)          As of the Effective Date, there is no Event of Default or, to
Original Guarantor’s knowledge, event which with the passage of time or the
giving of notice, or both, would constitute an Event of Default under the
Original Borrower’s Loan Documents executed or assumed by Original Guarantor;

 

(ii)         The Original Borrower’s Loan Documents executed by Original
Guarantor are in full force and effect;

 

(iii)        There is no litigation or other proceeding against Original
Guarantor pending or overtly threatened, by written communication to Original
Guarantor, wherein an unfavorable decision might reasonably result in a material
adverse change in the financial condition of Original Guarantor or its ability
to legally perform its obligations under this Agreement;

 

(iv)        Original Guarantor has the full power and authority to enter into
this Agreement and perform its obligations hereunder. The execution, delivery
and performance of this Agreement and the other documents contemplated herein by
Original Guarantor (A) have been duly and validly authorized by all necessary
action on the part of Original Guarantor, (B) does not conflict with or result
in a violation of Original Guarantor’s organizational documents or any judgment,
order or decree of any court or arbiter in any proceeding to which Original
Guarantor is a party, and (C) does not conflict with, or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which Original Guarantor is bound or to which Original
Guarantor is a party;

 

(v)         There is no bankruptcy, receivership or insolvency proceeding
pending or, to Original Guarantor’s knowledge, threatened in writing against
Original Guarantor; and

 

(vi)        No proceeding is pending for the dissolution or annulment of
Original Guarantor, and all license, income and franchise taxes due and payable
by Original Guarantor have been paid in full.

 

6.          Financial Information.

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

17

 

 

(a)          New Borrower hereby represents and warrants to Lender that all
information and materials regarding New Borrower and its affiliates provided by
or on behalf of New Borrower to Berkadia were true and correct in all material
respects as of the date of delivery thereof and remain materially true and
correct as of the Effective Date.

 

(b)          Each New Guarantor hereby represents and warrants to Lender, solely
as to itself, that all information and materials regarding such New Guarantor
and its affiliates provided by or on behalf of such New Guarantor to Berkadia
were true and correct in all material respects as of the date of delivery
thereof and remain materially true and correct as of the Effective Date.

 

7.            Addresses. Lender, New Borrower and New Guarantor agree that all
notice provisions contained in the Loan Documents are hereby modified to amend
the notice address for Lender, New Borrower and New Guarantor, and that from and
after the Effective Date, the notice addresses for Lender, New Borrower and New
Guarantor, respectively, are as follows:

 

If to Lender:

 

U.S. Bank National Association, as Trustee for the Registered Holders of EQTY
2014-INNS Mortgage Trust, Commercial Mortgage Pass-Through Certificates

c/o Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, PA 19002

Attention: Client Relations Manager for

Loan Nos. 01-0085683 & 01-0086643

Facsimile No.: (215) 328-3832

 

If to New Borrower:

 

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Facsimile No.: (212) 421-5799

 

If to New Guarantor:

 

Whitehall Street Global Real Estate Limited Partnership 2007 and Whitehall
Parallel Global Real Estate Limited Partnership 2007

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Attention: Chief Financial Officer

Facsimile No.: (212) 357-5505

 

And

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

18

 

 

American Realty Capital Hospitality Operating Partnership, L.P. and

American Realty Capital Hospitality Trust, Inc.

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Facsimile No.: (212) 421-5799

 

with a copy to:

 

Goldman Sachs Realty Management, L.P.

6011 Connection Drive

Irving, Texas 7039

Attention: Investment Management

Facsimile No.: (972) 368-3699

 

with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

 

with a copy to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

 

8.          Release of Berkadia and Lender. Original Borrower, New Borrower,
Original Guarantor and New Guarantor hereby each, as to its own Claims only,
unconditionally and irrevocably releases and forever discharges Berkadia and
Lender and their respective successors, assigns, agents, directors, officers,
employees, and attorneys (collectively, the “Indemnitees”) from all Claims, as
defined below, and each, as to its own Claims only, agrees to indemnify the
Indemnitees, hold the Indemnitees harmless, and defend the Indemnitees with
counsel reasonably acceptable to the Indemnitees from and against any and all
claims, losses, causes of action, costs and expenses of every kind or character
in connection with the Claims and/or the transfer of the Properties in
connection with this Agreement (excluding any Claims arising out of or resulting
from the gross negligence, illegal acts, bad faith or willful misconduct of any
of the Indemnitees). As used in this Agreement, the term “Claims” shall mean any
and all possible claims, demands, actions, costs, expenses and liabilities
whatsoever, known or unknown, at law or in equity, originating in whole or in
part on or before the Effective Date, which each of Original Borrower, New
Borrower, Original Guarantor or New Guarantor or any

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

19

 

 

of their respective directors, partners, principals, affiliates, members,
shareholders, officers, agents, employees or successors, may now or hereafter
have against the Indemnitees, if any, and irrespective of whether any such
Claims arise out of contract, tort, violation of laws, or regulations, or
otherwise in connection with the Loan or any of the Loan Documents (other than
the Assumption Agreement) or the Original Borrower’s Loan Documents, including,
without limitation, any contracting for, charging, taking, reserving, collecting
or receiving interest in excess of the highest lawful rate applicable thereto
and any loss, cost or damage, of any kind or character, arising out of or in any
way connected with or in any way resulting from the acts, actions or omissions
of any of the Indemnitees (excluding any claims, demands, actions, costs,
expenses and liabilities arising out of or resulting from the gross negligence,
illegal acts, bad faith or willful misconduct of any of the Indemnitees),
including any requirement that the Loan Documents or Original Borrower’s Loan
Documents be modified as a condition to the transactions contemplated by this
Agreement. Original Borrower, New Borrower, Original Guarantor and each New
Guarantor agree that Berkadia and Lender have no fiduciary or similar
obligations to Original Borrower, New Borrower, Original Guarantor or New
Guarantor or any of them and that their relationship is strictly that of
creditor and debtor. This release is accepted by Berkadia and Lender pursuant to
this Agreement and shall not be construed as an admission of liability on the
part of either of them. Original Borrower, New Borrower, Original Guarantor and
each New Guarantor hereby represents and warrants, each as to itself only, that
it is the current legal and beneficial owner of all Claims, if any, applicable
to it and released hereby by such party and has not assigned, pledged or
contracted to assign or pledge any such Claim to any other person.

 

9.          Confirmation of Waivers. New Borrower, without limiting the
generality of its obligations under the Loan Documents, hereby confirms and
ratifies the submission to jurisdiction and waivers set forth in the Loan
Documents.

 

10.         Binding Effect. This Agreement shall be binding upon the parties and
their respective heirs, executors, administrators, successors, permitted assigns
and representatives.

 

11.         Ratification. Lender and New Borrower hereby ratify and affirm all
of the Loan Documents and all of its or the other’s, as applicable, respective
rights, agreements, obligations, priorities, reservations, promises and waivers
as made and agreed and contained therein and as assumed pursuant to this
Agreement by New Borrower, all of which shall remain in full force and effect.

 

12.         No Impairment of Lien; No Satisfaction. Nothing set forth herein
shall affect the priority or extent of the lien of the Mortgage or any of the
other Loan Documents, nor, except as expressly set forth herein, release or
change the liability of any party who may now be or after the Effective Date,
become liable, primarily or secondarily, under the Loan Documents. This
Agreement does not, and shall not be construed to, constitute the creation of
new indebtedness or the satisfaction, discharge or extinguishment of the debt
secured by the Loan Documents.

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

20

 

 

13.         Third Party Beneficiary Status of Berkadia. New Borrower, Original
Borrower, Original Guarantor and New Guarantor hereby each acknowledges and
agrees that Berkadia, its successors and assigns, are all intended third party
beneficiaries of this Agreement.

 

14.         Bankruptcy Remote Single Purpose Entities. New Borrower is currently
a bankruptcy-remote single purpose entity and will take all necessary company
action (including, but not limited to, revising and filing charter and control
documents in form, substance and structure as may be reasonably required by
Lender) in order for the New Borrower to continue as a bankruptcy-remote single
purpose entity.

 

15.         Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. For the avoidance of doubt, New Borrower shall comply with the
requirements of Section 4.32 of the Loan Agreement.

 

16.         Fees. Original Borrower, New Borrower and Lender have agreed that,
simultaneously with the execution hereof, all fees, costs, and charges arising
in connection with the execution of this Agreement, including without
limitation, all reasonable attorneys’ fees, title company fees, title insurance
premiums, recording costs, assumption and/or transfer fees and other closing
costs incurred by Lender in connection with this Agreement, will be paid as of
the Effective Date, and that Lender shall have no obligation whatsoever for
payment thereof. New Borrower acknowledges and agrees that none of the fees,
costs, and charges paid in connection with the execution of this Agreement shall
be applied to or set off against the principal balance of the Note.

 

17.         Miscellaneous.

 

(a)          Choice of Law. The validity and enforcement of this Agreement and
the other Loan Documents, to the extent they involve the creation, perfection,
assignment, modification and enforcement of liens and security interests against
property located in the state, commonwealth or district in which the Properties
are located, are intended to be governed by the laws of the state, commonwealth
or district in which the Properties are located. All other aspects of the
transaction contemplated by this Agreement and the indebtedness evidenced by the
Note, and the Loan Documents shall be governed by and construed in accordance
with the laws of the State of New York pursuant to Section 5-1401 of the New
York General Obligations Law.

 

(b)          Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

(c)          Modifications. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by all parties hereto.

 

(d)          Complete Agreement. This Agreement and the Loan Documents represent
the complete agreement among the parties with regard to the items set forth
herein, and

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

21

 

 

there are no representations, covenants, warranties, agreements or conditions,
oral or written, between the parties not set forth in this Agreement and the
Loan Documents.

 

(e)          Headings, Schedules and Exhibits. The Article and/or Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose. The
Schedules and Exhibits annexed hereto are hereby incorporated herein as a part
of this Agreement with the same effect as if set forth in the body hereof.

 

(f)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when taken together shall be deemed an original, but
all of which shall together constitute one and the same instrument.

 

(g)          Joint and Several Liability. If New Borrower consists of more than
one person or entity, each is jointly and severally liable to perform the
obligations of New Borrower hereunder, and all representations, warranties,
covenants and agreements made by New Borrower are joint and several.

 

18.         Supremacy Clause. It is hereby agreed that the terms and conditions
of the Mortgage, the Note and other Loan Documents, as modified by this
Agreement, shall remain in full force and effect and shall be binding upon New
Borrower. It is understood and agreed that in the event there are any
conflicting or omitted provisions or variations between the terms, conditions,
rights, or remedies in the Mortgage, the Note or any other Loan Document (other
than this Agreement) and the terms of this Agreement, those terms, conditions,
rights or remedies which are most favorable to Lender shall remain in full force
and effect and shall prevail. A default under the terms and conditions of this
Agreement shall constitute a default under the terms and conditions of the
Mortgage, the Note and other Loan Documents.

 

19.         Waiver of Trial by Jury. ORIGINAL BORROWER, NEW BORROWER, ORIGINAL
GUARANTOR AND NEW GUARANTOR EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

20.         Further Assurances. Original Borrower, Original Guarantor, New
Borrower and New Guarantor shall cooperate with Lender and shall execute and
deliver, or cause to be executed and delivered, all such other documents and
instruments, and shall take all such other action that Lender may request from
time to time in order to accomplish and satisfy the provisions and purposes of
this Agreement, including such confirmations and/or corrective instruments as
Lender reasonably may require, provided that such documents, instruments or

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

22

 

 

actions shall not increase the liabilities or obligations of Original Borrower,
Original Guarantor, New Borrower or New Guarantor under this Agreement of any of
the other Loan Documents.

 

21.         Modification to Loan Documents. From and after the Effective Date,
New Borrower and Lender hereby agree that the Loan Documents are hereby amended
as follows:

 

(a)Schedule I of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Individual Properties and Allocated Loan
Amounts attached hereto as Exhibit B.

 

(b)Schedule I-M1 of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Original Mezzanine Loan Allocated Loan
Amounts attached hereto as Exhibit C.

 

(c)Schedule II of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Required Repairs attached hereto as
Exhibit D and by this reference incorporated herein. Lender acknowledges that
the Required Repairs that appear on Schedule II to the Loan Agreement but not on
Exhibit D attached hereto have been completed as required pursuant to the Loan
Agreement.

 

(d)Schedule III to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Organizational Chart of New Borrower attached hereto
as Exhibit E and by this reference incorporated herein.

  

(e)Schedule VI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Intellectual Property/Websites attached
hereto as Exhibit F and by this reference incorporated herein.

  

(f)Schedule VIII to the Loan Agreement is hereby amended to include the
additional documents pertaining to the Ground Leases listed on that certain
exhibit of additional Ground Lease documents attached hereto as Exhibit A-2.

  

(g)Schedule XI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Rent Roll attached hereto as Exhibit G and by this
reference incorporated herein.

  

(h)Schedule XII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Franchise Agreements attached hereto as
Exhibit H and by this reference incorporated herein.

  

(i)Schedule XIII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Property Accounts and Property Account
Banks attached hereto as Exhibit I and by this reference incorporated herein.

  

(j)Schedule XV to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Closing Date Managers attached hereto as
Exhibit J.

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

23

 

 

(k)Schedule XVII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Expiring Franchise Properties attached
hereto as Exhibit K and by this reference incorporated herein.

  

(l)Schedule XVIII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Scheduled PIP attached hereto as Exhibit L and by
this reference incorporated herein.

  

(m)Schedule XXI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain PIP Work Other Than Scheduled PIP attached hereto as
Exhibit M and by this reference incorporated herein

  

(n)The defined term “Title Insurance Policy” as provided in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in the form acceptable to Lender issued
with respect to such Individual Property and insuring the Lien of the Mortgage
encumbering such Individual Property, as amended or dated-down.

 

(o)Except as provided herein, all references in the Loan Documents to the
defined term “LLC Borrower” shall mean, collectively, LLC New Borrower, BHGL New
Borrower, PXGL New Borrower, GBGL New Borrower, NFGL New Borrower, MBGL 1000 New
Borrower and MBGL 950 New Borrower, each as defined in this Agreement.

  

(p)All references in the Loan Documents to the defined term “LP Borrower” shall
mean, collectively, LP New Borrower, DLGL New Borrower and SAGL New Borrower,
each as defined in this Agreement.

  

(q)For the purpose of Section 6.14 of the Loan Agreement, all references to
“Account Representative” shall mean LLC New Borrower on behalf of Borrower, or
the designee of a TRS Lessee.

  

(r)All references in the Loan Documents to the defined term “Liquor Subsidiary”
shall mean ARC Hospitality Portfolio I KS TRS, LLC, a Kansas limited liability
company, ARC Hospitality Portfolio I TX Beverage Company, LLC, a Delaware
limited liability company, and/or ARC Hospitality Portfolio I Concessions, LLC,
a Delaware limited liability company, as may be then applicable.

  

(s)The term “ARC Hospitality” as defined in Section 4.14.2(b) of the Loan
Agreement shall mean American Realty Capital Hospitality Properties, LLC or
American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited
liability company, a wholly-owned subsidiary of American Realty Capital
Hospitality Properties, LLC.

  

(t)Section 10.4(b) of the Loan Agreement is hereby modified by deleting “CT
Corporation System, 111 Eighth Avenue, New York, New York 10011” and replacing
it with

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

24

 

 

“Corporation Service Company, 1180 Avenue of the Americas, Suite 210, New York,
New York 10036-8401”.

 

(u)The defined term “Clearing Account” as provided in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

Clearing Accounts” shall mean the Eligible Accounts maintained at the Clearing
Account Bank by the Individual Borrowers or a TRS Lessee in their respective
names and shall include the Clearing Accounts, the Aggregate DACA Accounts and
the Sub-DACA Accounts, each as defined in that certain Cash Management
Agreement, dated as of February 27, 2015.

 

(v)The second sentence of Section 6.1 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

 

Without in any way limiting the foregoing, if Borrower or Manager receives any
Gross Revenue from the Properties or any other amount which would be included in
the Operating Income of the Properties, then (i) such amounts shall be deemed to
be collateral for the Obligations and shall be held in trust for the benefit,
and as the property, of Lender, (ii) such amounts shall not be commingled with
any other funds or property of Borrower or Manager, and (iii) Borrower or
Manager, as applicable shall deposit such amounts in the applicable Property
Account or Clearing Account on a daily basis.

 

(w)The defined term “Base Management Fees” as provided in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

shall mean the base property management fees (i.e. based on a fixed percentage
of revenues and not on the basis of any override or profit participation) for
property management (as opposed to asset management) services provided to the
Individual Properties and actually payable to Manager under the Management
Agreements, but such fees, for any Manager, shall not exceed four percent (4.0%)
of the monthly Adjusted Operating Income for the Individual Properties managed
by such Manager and all such fees payable to all Managers in the aggregate shall
not exceed four percent (4.0%) of the monthly Adjusted Operating Income for the
Properties; provided, however, that any portion of the Base Management Fees in
excess of three percent (3%) (the “Subordinated Portion of the Base Management
Fees”) shall be payable only to the extent that (1) no Triggering Period has
occurred and is then continuing; and (2) there is sufficient Available Cash to
pay such amount (which amount will then be paid out of such Available Cash and
from no other source) for the Individual

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

25

 

 

Properties managed by such Manager. Notwithstanding anything to the contrary
contained herein, if the Subordinated Portion of the Base Management Fees shall
be due to Managers pursuant to the terms set forth herein, such Subordinated
Portion of the Base Management Fees shall accrue but shall not be payable to the
Managers until such time as (x) the Borrower has reserved in the Future PIP
Reserve Account a cash deposit in an amount equal to all outstanding Future PIP
Reserve Funds guaranteed by that certain Payment Guaranty (PIP Reserve Funds),
dated on or about February 27, 2015, by American Realty Capital Hospitality
Trust, Inc., a Maryland corporation, for the benefit of Lender (the “Guaranteed
PIP Funds”), or (y) Borrower shall have completed all PIP Work and paid all
Approved Future PIP Expenses in connection with the Guaranteed PIP Funds with
the Future PIP Reserve Funds in accordance with the Loan Documents or as
otherwise agreed to by Lender.

 

(x)          The defined term “Qualified IPO” as provided in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

shall mean transfers of direct or indirect ownership interests in the direct
owner of the most junior Mezzanine Borrower pursuant to (i) an initial public
offering directly or indirectly involving such entity which is listed on the New
York Stock Exchange or another nationally or internationally recognized stock
exchange or is quoted on a national quotation system, or (ii) the listing of
American Realty Capital Hospitality Trust, Inc.’s common stock on the New York
Stock Exchange or another nationally or internationally recognized stock
exchange.

 

(y)          Section 7.2(g)(iv) of the Loan Agreement is hereby deleted in its
entirety.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 



26

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assumption and Release
Agreement as of the day and year first above written.

 

  ORIGINAL BORROWER:       W2007 Equity Inns Realty, LLC, a Delaware limited
liability company       By: WNT Mezz I, LLC, its Manger

 

  By:     Name:   Title:

 

  W2007 Equity Inns Realty, L.P., a Delaware limited partnership         By:
W2007 Equity Inns Realty Gen-Par, LLC, a
Delaware limited liability company, its General Partner

 

  By:     Name:   Title:

 

[Signatures continue on next page]

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

  NEW BORROWER:       ARC Hospitality Portfolio I Owner, LLC, a Delaware limited
liability company       By:     Name: Jonathan Mehlman   Title:   CEO and
President       ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited
liability company       By:     Name: Jonathan Mehlman   Title:   CEO and
President       ARC Hospitality Portfolio I PXGL Owner, LLC, a Delaware limited
liability company       By:     Name: Jonathan Mehlman   Title: CEO and
President

 

[Signatures continue on next page]

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

  ARC Hospitality Portfolio I GBGL Owner, LLC, a Delaware limited liability
company       By:     Name: Jonathan Mehlman   Title:   CEO and President      
ARC Hospitality Portfolio I NFGL Owner, LLC, a Delaware limited liability
company       By:     Name: Jonathan Mehlman   Title: CEO and President      
ARC Hospitality Portfolio I MBGL 1000 Owner, LLC, a Delaware limited liability
company       By:     Name: Jonathan Mehlman   Title: CEO and President      
ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability
company       By:     Name: Jonathan Mehlman   Title: CEO and President

 

[Signatures continue on next page]

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

  ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership    
  By: ARC Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited
liability company

 

  By:     Name: Jonathan Mehlman   Title:   CEO and President

 

  ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited partnership    
  By: ARC Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited
liability company

 

  By:     Name: Jonathan Mehlman   Title:    CEO and President

 

  ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware limited partnership    
  By: ARC Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited
liability company

 

  By:     Name: Jonathan Mehlman   Title:    CEO and President

 

[Signatures continue on next page]

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

  LENDER:       U.S. Bank National Association, as Trustee for the Registered
Holders of EQTY 2014-INNS Mortgage Trust, Commercial Mortgage Pass-Through
Certificates       By: KeyBank National Association         Its: Master Servicer

 

  By: Berkadia Commercial Mortgage LLC, a Delaware limited liability company    
    Its: Subservicer

 

  By:     Name: Gary A. Routzahn              Authorized Representative

 

[Signatures continue on next page]

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

  ORIGINAL GUARANTOR:       Whitehall Street Global Real Estate Limited
Partnership 2007, a Delaware limited partnership       By: WH Advisors, L.L.C.
2007, a Delaware     limited liability company, its General     Partner

 

  By:     Name:   Title:

 

  Whitehall Parallel Global Real Estate Limited Partnership 2007, a Delaware
limited partnership       By: WH Advisors, L.L.C. 2007, a Delaware     limited
liability company, its General     Partner

 

  By:     Name:   Title:

 

[Signatures continue on next page]

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

  NEW GUARANTOR:       American Realty Capital Hospitality Operating
Partnership, L.P., a Delaware limited partnership       By: American Realty
Capital Hospitality Trust, Inc., a Maryland corporation, its general partner

 

  By:     Name: Jonathan Mehlman   Title:    CEO and President

 

  American Realty Capital Hospitality Trust, Inc., a Maryland corporation      
By:     Name: Jonathan Mehlman   Title:    CEO and President

 

[Signatures continue on next page]

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 



   

 

 

  Whitehall Street Global Real Estate Limited Partnership 2007, a Delaware
limited partnership       By: WH Advisors, L.L.C. 2007, a Delaware     limited
liability company, its General     Partner

 

  By:     Name:   Title:

 

  Whitehall Parallel Global Real Estate Limited Partnership 2007, a Delaware
limited partnership       By: WH Advisors, L.L.C. 2007, a Delaware     limited
liability company, its General     Partner

 

  By:     Name:   Title

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

SCHEDULE I

 

Reserve Balances

 

Immediately prior to the Effective Date:

 

Tax Account:  $310,574.59         Insurance Account:  $0.00         Required
Repairs Account:  $139,174.88         Scheduled PIP Reserve Account  $0.00    
    Ground Rent Account:  $0.00         FF&E Reserve Account:  $0.00        
Casualty and Condemnation Account:  $0.00         Cash Collateral Account 
$0.00         Total Balance of Accounts:  $449,749.47 

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

SCHEDULE II

 

Mortgage, Assignment of Leases and Mortgage Assumptions

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

SCHEDULE III

 

Operating Lease Agreements

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

SCHEDULE IV

 

Management Agreements

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT A-1

 

Legal Description of Real Property

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT A-2

 

Description of Ground Leases

 

AMENDMENT TO SCHEDULE VIII

ADDITIONAL GROUND LEASE DOCUMENTS

 

Property   Additional Ground Lease Documents

 

Hampton Inn

Birmingham (Mountain Brook), AL

 

 

·      Consent of Landlord by S&S Associates LLC and New Owners, Vestavia LLC as
Tenants in Common

 

·     Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I BHGL
Owner, LLC

 

·     Unconditional & Irrevocable Guaranty, by American Realty Capital
Hospitality Trust, Inc. in favor of S&S Associates LLC and New Owners, Vestavia
LLC as Tenants in Common 

 

Homewood Suites,

Phoenix, AZ

 

 

·     Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I PXGL
Owner, LLC 

 

Hampton Inn,

Norfolk, VA

 

 

·     Ground Lease Consent to Assignment and Sublease and Estoppel, dated as of
January 21, 2015, between Glenwood Square Shopping Center Associates, L.L.C. and
ARC Hospitality Portfolio I NFGL Owner, LLC

 

·     Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I NFGL
Owner, LLC

 

·     Guaranty of Lease, made as of the [27th day of February 2015], by American
Realty Capital Hospitality Operating Partnership, L.P., in favor of Glenwood
Square Shopping Center Associates, L.L.C.

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

 

Courtyard,

Dallas, TX

 

 

·      Consent to Assignment, Sublease, Management Agreement, Sub-Management
Agreement, Concession Agreement and Alcohol Services Agreement and Amendment to
Ground Lease, dated as of [February 27, 2015] by Istar Dallas GL LLP, W2007
Equity Inns Realty, LP, ARC Hospitality Portfolio I DLGL Owner, LP, American
Realty Capital Hospitality Grace Portfolio, LLC, Crestline Hotels & Resorts, LLC
and ARC Hospitality Portfolio I TX Beverage Company, LLC

 

·     Guaranty of Lease dated February 27, 2015 by American Realty Capital
Hospitality Trust, Inc. to Istar Dallas GL LLP

 

·     Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LP in favor of ARC Hospitality Portfolio I DLGL Owner,
LP 

 

Residence Inn,

Mobile, AL

 

 

·     Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 950
Owner, LLC 

 

Courtyard,

Mobile, AL

 

 

·     Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 1000
Owner, LLC 

 

Springhill Suites,

San Antonio, TX

 

 

·     Consent to Assignment and Assumption of Lease, made and entered into as of
the 31st day of December, 2014, by and between Crossroads Mall Partners, Ltd,
W2007 Equity Inns Realty, L.P. and ARC Hospitality Portfolio I SAGL Owner, LP

 

·     Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LP in favor of ARC Hospitality Portfolio I SAGL Owner,
LP

 

·     Guaranty, dated as of [February 27, 2015], by American Realty Capital
Hospitality Trust, Inc. in favor of Crossroads Mall Partners, Ltd.

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

   

·     Consent to Sublease dated as of January 27, 2015 by and between Crossroads
Mall Partners, Ltd, ARC Hospitality Portfolio I SAGL Owner, LP, and ARC
Hospitality Portfolio I NTC TRS, LP 

 

Hampton Inn,

Baltimore (Glen Burnie), MD

 

 

·     Lease Assignment and Assumption Agreement, dated [February 27, 2015], by
Governor Plaza Associates, Federal Realty Investment Trust, W2007 Equity Inns
Realty, LLC, ARC Hospitality Portfolio I GBGL Owner, LLC, ARC Hospitality
Portfolio I HIL TRS, LLC, and American Realty Capital Hospitality Trust, Inc.

 

·     Assignment and Assumption of Ground Lease, dated [February 27, 2015], by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I GBGL
Owner, LLC

 

·     Guaranty, dated as of [February 27, 2015], by American Realty Capital
Hospitality Trust, Inc. in favor of Governor Plaza Associates and Federal Realty
Investment Trust

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643

 

   

 

 

EXHIBIT B

 

Individual Properties and Allocated Loan Amounts

 

 

Individual Property Name  Allocated Loan
Amount  Hampton Inn Morgantown   9,039,931  Hampton Inn Beckley   11,063,797    
    Hyatt Place Richmond Innsbrook   5,329,512  Hampton Inn Norfolk-Naval Base 
 2,563,563  Fairfield Inn & Suites by Marriott Dallas Medical Market Center 
 6,447,614  Courtyard by Marriott Dallas Medical Market Center   12,480,502 
SpringHill Suites by Marriott Austin Round Rock   5,801,747  Hilton Garden Inn
Austin Round Rock   8,432,772  SpringHill Suites by Marriott San Antonio Medical
Center Northwest   3,912,806  SpringHill Suites by Marriott Houston Hobby
Airport   7,825,612  Hampton Inn Dallas-Addison   6,678,755  Homewood Suites by
Hilton San Antonio-Northwest   9,782,015  Hampton Inn & Suites Nashville
Franklin Cool Springs   13,964,670  Courtyard by Marriott Knoxville Cedar Bluff 
 7,555,764  Residence Inn by Marriott Chattanooga Downtown   7,420,839 
Residence Inn by Marriott Knoxville Cedar Bluff   6,948,604  Hyatt Place
Nashville Franklin Cool Springs   10,119,326  Hyatt Place Memphis Wolfchase
Galleria   6,948,604  Homewood Suites by Hilton Memphis-Germantown   5,127,125 
Hampton Inn Memphis-Poplar   8,635,158  Hampton Inn Pickwick Dam at Shiloh
Falls   1,416,706  Hampton Inn Chattanooga Airport I-75   2,986,031  Hampton Inn
Columbia I-26 Airport   3,642,957  Hampton Inn Charleston-Airport Coliseum 
 2,493,889  Holiday Inn Charleston Mount Pleasant   7,150,990  Hampton Inn
Scranton at Montage Mountain   7,690,688  Hampton Inn State College   7,825,612 
Residence Inn by Marriott Portland Downtown Lloyd Center   21,925,207           
    Hyatt Place Columbus Worthington   5,801,747  Hyatt Place Cincinnati Blue
Ash   4,587,428  Hampton Inn Columbus Dublin   7,623,226 

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

Hampton Inn Cleveland-Westlake   8,365,310  Hampton Inn Albany-Wolf Road
(Airport)   11,198,721  Hyatt Place Las Vegas   12,345,578  Hyatt Place
Albuquerque Uptown   10,119,326                              Courtyard by
Marriott Asheville   8,635,158  Hampton Inn Fayetteville I-95   3,527,940 
Hampton Inn Charlotte-Gastonia   6,881,142  Hampton Inn St. Louis Westport 
 5,194,587  Hampton Inn Kansas City-Airport   6,341,444  Hyatt Place Minneapolis
Airport-South   8,230,385         SpringHill Suites by Marriott Grand Rapids
North   7,285,915  Hampton Inn Grand Rapids-North   8,095,461  Hampton Inn
Detroit Madison Heights South Troy   8,230,385  Hampton Inn Detroit Northville 
 6,071,596  Hyatt Place Baltimore BWI Airport   6,746,217  Hampton Inn Baltimore
Glen Burnie   1,821,479  Homewood Suites by Hilton Boston-Peabody   6,206,520 
Hampton Inn Boston Peabody   9,107,394  Hyatt Place Baton Rouge I-10 
 7,690,688  Residence Inn by Marriott Lexington South Hamburg Place   8,230,385 
SpringHill Suites by Marriott Lexington Near the University of Kentucky 
 9,647,091  Courtyard by Marriott Louisville Downtown   18,214,787  Courtyard by
Marriott Lexington South Hamburg Place   9,444,704  Courtyard by Marriott
Bowling Green Convention Center   7,758,150  Hyatt Place Kansas City Overland
Park Metcalf   5,464,436  Hampton Inn Kansas City Overland Park   2,493,889 
Hyatt Place Indianapolis Keystone   7,758,150  Courtyard by Marriott Chicago
Elmhurst Oakbrook Area   7,285,915  Homewood Suites by Hilton Chicago Downtown 
 44,784,930  Hampton Inn Chicago Gurnee   7,758,150  Residence Inn by Marriott
Boise Downtown   5,869,209  Fairfield Inn & Suites by Marriott Atlanta Vinings 
 6,206,520  Residence Inn by Marriott Macon   3,710,420  Residence Inn by
Marriott Savannah Midtown   5,262,050  Courtyard by Marriott Athens Downtown 
 6,004,134 

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

Hampton Inn Columbus-Airport   1,703,143  Embassy Suites by Hilton Orlando -
International Drive Jamaican Court   14,032,132  Residence Inn by Marriott Tampa
North I-75 Fletcher   6,408,907  Courtyard by Marriott Orlando Altamonte Springs
Maitland   8,905,007  Courtyard by Marriott Sarasota Bradenton Airport 
 5,936,671  Residence Inn by Marriott Sarasota Bradenton   6,948,604  Courtyard
by Marriott Jacksonville Airport Northeast   3,467,113  Hampton Inn Palm Beach
Gardens   14,167,057  Hampton Inn Boca Raton-Deerfield Beach   9,107,394 
Hampton Inn & Suites Boynton Beach   19,496,568  Hampton Inn Boca Raton 
 9,714,553  Courtyard by Marriott Gainesville   8,365,310  Residence Inn by
Marriott Tampa Sabal Park Brandon   8,095,461  Holiday Inn Express & Suites
Kendall East   6,611,293  Hyatt Place Tampa Airport Westshore   11,738,418 
Hyatt Place Miami Airport-West Doral   12,682,889  Homewood Suites by Hilton
Hartford Windsor Locks   7,758,150  Hampton Inn Colorado Springs Central Air
Force Academy   2,068,103         Residence Inn by Marriott Los Angeles LAX El
Segundo   24,728,758  SpringHill Suites by Marriott San Diego Rancho Bernardo
Scripps Poway   14,167,057  Residence Inn by Marriott San Diego Rancho Bernardo
Scripps Poway   16,821,306         Homewood Suites by Hilton Phoenix-Biltmore 
 11,603,494  Residence Inn by Marriott Mobile   4,506,694  Courtyard by Marriott
Mobile   3,575,495  Hyatt Place Birmingham Hoover   6,543,831  Hampton Inn
Birmingham Mountain Brook   5,869,209  Residence Inn by Marriott Tallahassee
North I-10 Capital Circle   6,948,604  Courtyard by Marriott Tallahassee North
I-10 Capital Circle   7,285,915  Residence Inn by Marriott Ft Myers   5,801,747 
Hampton Inn West Palm Beach Florida Turnpike   11,873,343 

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643 

 

   

 

 

EXHIBIT C

 

Original Mezzanine Loan Allocated Loan Amounts

 

Individual Property Name  Allocated Loan
Amount  Hampton Inn Morgantown    1 ,160,037  Hampton Inn Beckley   1,419,747 
       Hyatt Place Richmond Innsbrook   683,903  Hampton Inn Norfolk-Naval Base 
 328,966  Fairfield Inn & Suites by Marriott Dallas Medical Market Center 
 827,382  Courtyard by Marriott Dallas Medical Market Center   1,601,544 
SpringHill Suites by Marriott Austin Round Rock   744,502  Hilton Garden Inn
Austin Round Rock   1,082,124  SpringHill Suites by Marriott San Antonio Medical
Center Northwest   502,106  SpringHill Suites by Marriott Houston Hobby Airport 
 1,004,212  Hampton Inn Dallas-Addison   857,043  Homewood Suites by Hilton San
Antonio-Northwest   1,255,264  Hampton Inn & Suites Nashville Franklin Cool
Springs   1,791,998  Courtyard by Marriott Knoxville Cedar Bluff   969,584 
Residence Inn by Marriott Chattanooga Downtown   952,270  Residence Inn by
Marriott Knoxville Cedar Bluff   891,671  Hyatt Place Nashville Franklin Cool
Springs   1,298,549  Hyatt Place Memphis Wolfchase Galleria   891,671  Homewood
Suites by Hilton Memphis-Germantown   657,932  Hampton Inn Memphis-Poplar 
 1,108,095  Hampton Inn Pickwick Dam at Shiloh Falls   181,797  Hampton Inn
Chattanooga Airport I-75   383,178  Hampton Inn Columbia I-26 Airport   467,478 
Hampton Inn Charleston-Airport Coliseum   320,025  Holiday Inn Charleston Mount
Pleasant   917,642  Hampton Inn Scranton at Montage Mountain   986,898  Hampton
Inn State College   1,004,212  Residence Inn by Marriott Portland Downtown Lloyd
Center   2,813,524                Hyatt Place Columbus Worthington   744,502 
Hyatt Place Cincinnati Blue Ash   588,676  Hampton Inn Columbus Dublin 
 978,241  Hampton Inn Cleveland-Westlake   1,073,467 

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

Hampton Inn Albany-Wolf Road (Airport)   1,437,061  Hyatt Place Las Vegas 
 1,584,230  Hyatt Place Albuquerque Uptown   1,298,549                         
    Courtyard by Marriott Asheville   1,108,095  Hampton Inn Fayetteville I-95 
 452,718  Hampton Inn Charlotte-Gastonia   883,014  Hampton Inn St. Louis
Westport   666,589  Hampton Inn Kansas City-Airport   813,758  Hyatt Place
Minneapolis Airport-South   1,056,153         SpringHill Suites by Marriott
Grand Rapids North   934,956  Hampton Inn Grand Rapids-North   1,038,839 
Hampton Inn Detroit Madison Heights South Troy   1,056,153  Hampton Inn Detroit
Northville   779,130  Hyatt Place Baltimore BWI Airport   865,700  Hampton Inn
Baltimore Glen Burnie   233,739  Homewood Suites by Hilton Boston-Peabody 
 796,444  Hampton Inn Boston Peabody   1,168,694  Hyatt Place Baton Rouge I-10 
 986,898  Residence Inn by Marriott Lexington South Hamburg Place   1,056,153 
SpringHill Suites by Marriott Lexington Near the University of Kentucky 
 1,237,950  Courtyard by Marriott Louisville Downtown   2,337,389  Courtyard by
Marriott Lexington South Hamburg Place   1,211,979  Courtyard by Marriott
Bowling Green Convention Center   995,555  Hyatt Place Kansas City Overland Park
Metcalf   701,217  Hampton Inn Kansas City Overland Park   320,025  Hyatt Place
Indianapolis Keystone   995,555  Courtyard by Marriott Chicago Elmhurst Oakbrook
Area   934,956  Homewood Suites by Hilton Chicago Downtown   5,746,968  Hampton
Inn Chicago Gurnee   995,555  Residence Inn by Marriott Boise Downtown 
 753,159  Fairfield Inn & Suites by Marriott Atlanta Vinings   796,444 
Residence Inn by Marriott Macon   476,135  Residence Inn by Marriott Savannah
Midtown   675,246  Courtyard by Marriott Athens Downtown   770,473  Hampton Inn
Columbus-Airport   218,554 

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

Embassy Suites by Hilton Orlando - International Drive Jamaican Court 
 1,800,655  Residence Inn by Marriott Tampa North I-75 Fletcher   822,415 
Courtyard by Marriott Orlando Altamonte Springs Maitland   1,142,723  Courtyard
by Marriott Sarasota Bradenton Airport   761,816  Residence Inn by Marriott
Sarasota Bradenton   891,671  Courtyard by Marriott Jacksonville Airport
Northeast   444,913  Hampton Inn Palm Beach Gardens   1,817,969  Hampton Inn
Boca Raton-Deerfield Beach   1,168,694  Hampton Inn & Suites Boynton Beach 
 2,501,872  Hampton Inn Boca Raton   1,246,607  Courtyard by Marriott
Gainesville   1,073,467  Residence Inn by Marriott Tampa Sabal Park Brandon 
 1,038,839  Holiday Inn Express & Suites Kendall East   848,386  Hyatt Place
Tampa Airport Westshore   1,506,317  Hyatt Place Miami Airport-West Doral 
 1,627,515  Homewood Suites by Hilton Hartford Windsor Locks   995,555  Hampton
Inn Colorado Springs Central Air Force Academy   265,387         Residence Inn
by Marriott Los Angeles LAX El Segundo   3,173,286  SpringHill Suites by
Marriott San Diego Rancho Bernardo Scripps Poway   1,817,969  Residence Inn by
Marriott San Diego Rancho Bernardo Scripps Poway   2,158,572         Homewood
Suites by Hilton Phoenix-Biltmore   1,489,003  Residence Inn by Marriott Mobile 
 578,316  Courtyard by Marriott Mobile   458,821  Hyatt Place Birmingham Hoover 
 839,729  Hampton Inn Birmingham Mountain Brook   753,159  Residence Inn by
Marriott Tallahassee North I-10 Capital Circle   891,671  Courtyard by Marriott
Tallahassee North I-10 Capital Circle   934,956  Residence Inn by Marriott Ft
Myers   744,502  Hampton Inn West Palm Beach Florida Turnpike   1,523,621 

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT D

 

Required Repairs

 

NONE.

 

 

Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT E

 

Organizational Chart of New Borrower

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT F

 

Intellectual Property/Websites

 

Borrower   Asset Name   Domain Name   Hosting
Expiration
Date   Domain
Expiration
Date   Account
Holder ARC Hospitality Portfolio I Owner, LLC   Homewood Suites Chicago  
www.homewoodsuiteschicago.com   4/10/2016   4/10/2016   First Hospitality ARC
Hospitality Portfolio I Owner, LLC   Embassy Suites Orlando  
www.orlandoembassysuites.com       9/30/2016   Hilton ARC Hospitality Portfolio
I Owner, LLC   Hampton Inn Charleston   www.hamptoninncharlestonairport.com    
  4/19/2015   Hilton ARC Hospitality Portfolio I NTC Owner, LP   Residence Inn
San Diego   www.residenceinnhotelsandiego.com   Month-to-Month   2/10/2015  
Huntington ARC Hospitality Portfolio I NTC Owner, LP   SpringHill Suites San
Diego   www.springhillsandiegohotel.com   Month-to-Month   2/10/2015  
Huntington ARC Hospitality Portfolio I NTC Owner, LP   Fairfield Inn & Suites
Dallas   www.fairfieldinndallashotel.com   Month-to-Month   1/4/2015  
Huntington ARC Hospitality Portfolio I DLGL Owner, LP   Courtyard Dallas  
www.courtyarddallashotel.com   Month-to-Month   1/4/2015   Huntington ARC
Hospitality Portfolio I Owner, LLC   Holiday Inn Charleston Mt. Pleasant  
www.himtpleasant.com   12/31/2015   4/30/2017   Pillar

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT G

 

Rent Roll

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT H

 

Franchise Agreements

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT I

 

Property Accounts and Property Account Banks

 



Property Name    Bank   Name on Account   Account
Number   Management Company                   Hyatt Place Indianapolis/Keystone
  PNC Bank, N.A.   ARC Hospitality Portfolio I TRS, LLC dba Hyatt Place
Indianapolis/Keystone FBO Berkadia   4123876799   Crestline Hotels and Resorts,
LLC                   Courtyard Lexington South/Hamburg Place   JPMorgan Chase
Bank, N.A.   ARC Hospitality Portfolio I MISC TRS, LLC dba Courtyard Lexington
South/ Hamburg Place  FBO Berkadia   687005863   Musselman Hotels Management,
L.L.C.                   Courtyard Louisville Downtown   JPMorgan Chase Bank,
N.A.   ARC Hospitality Portfolio I MISC TRS, LLC dba  Courtyard Louisville
Downtown  FBO Berkadia   687008180   Musselman Hotels Management, L.L.C.        
          Residence Inn Lexington South/Hamburg Place   JPMorgan Chase Bank,
N.A.   ARC Hospitality Portfolio I MISC TRS, LLC dba Residence Inn Lexington
South/ Hamburg Place  FBO Berkadia   687006788   Musselman Hotels Management,
L.L.C.                   SpringHill Suites Lexington Near the University of
Kentucky   JPMorgan Chase Bank, N.A.   ARC Hospitality Portfolio I MISC TRS, LLC
dba  Springhill Suites Lexington Near the University of Kentucky   FBO Berkadia
  687007505   Musselman Hotels Management, L.L.C.                   Homewood
Suites by Hilton Hartford/Windsor Locks   Bank of America, N.A.   ARC
Hospitality Portfolio I TRS Holdco, LLC (HIL) Homewood Suites Hartford  
1291859235   Homewood Suites Management LLC                   Hampton Inn
Detroit/Madison Heights/South Troy   Bank of America, N.A.   ARC Hospitality
Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Detroit/Madison Heights  
1291063571   Hampton Inns Management LLC







  



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 



Hampton Inn Detroit/Northville   JPMorgan Chase Bank, N.A.   ARC Hospitality
Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Detroit/Northville   689055015  
Hampton Inns Management LLC                   Hampton Inn St. Louis/Westport  
Bank of America, N.A.   ARC Hospitality Portfolio I TRS Holdco, LLC (HIL)
Hampton Inn St. Louis/Westport   1291063576   Hampton Inns Management LLC      
            Hampton Inn Albany-Wolf Road (Airport)   Bank of America, N.A.   ARC
Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Albany   1291063590  
Hampton Inns Management LLC                   Hampton Inn Cleveland/Westlake  
JPMorgan Chase Bank, N.A.   ARC Hospitality Portfolio I TRS Holdco, LLC (HIL)
Hampton Inn Cleveland/Westlake   689053986   Hampton Inns Management LLC        
          Hampton Inn Columbus/Dublin   JPMorgan Chase Bank, N.A.   ARC
Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Columbus/Dublin  
689053978   Hampton Inns Management LLC                   Hampton Inn State
College   PNC Bank, N.A.   ARC Hospitality Portfolio I TRS Holdco, LLC (HIL)
Hampton Inn State College   5303575111   Hampton Inns Management LLC            
      Hampton Inn Chattanooga-Airport/I-75   Bank of America, N.A.   ARC
Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Chattanooga  
1291859230   Hampton Inns Management LLC                   Hampton Inn Pickwick
Dam - at Shiloh Falls   Hardin County Bank   ARC Hospitality Portfolio I TRS
Holdco, LLC (HIL) Hampton Inn Pickwick   50009540   Hampton Inns Management LLC
                  Hampton Inn Beckley   JPMorgan Chase Bank, N.A.   ARC
Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Beckley   689055007  
Hampton Inns Management LLC                   Hampton Inn Morgantown   PNC Bank,
N.A.   ARC Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Morgantown
  5303575103   Hampton Inns Management LLC                   Courtyard Knoxville
Cedar Bluff   SunTrust Bank, N.A.   ARC Hospitality Portfolio I TRS Holdco LLC
dba Courtyard   1000176350899   Mckibbon Hotel Management, Inc



 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 



        Knoxville                           Residence Inn Knoxville Cedar Bluff
  SunTrust Bank, N.A.   ARC Hospitality Portfolio I TRS Holdco LLC dba Residence
Inn Knoxville   1000176350881   Mckibbon Hotel Management, Inc                  
Courtyard Bowling Green Convention Center   Branch Banking and Trust Company  
ARC Hospitality Portfolio I TRS, LLC dba Courtyard Bowling Green Convention
Center FBO Berkadia   4123876815   Crestline Hotels and Resorts, LLC            
      Hyatt Place Indianapolis/Keystone   PNC Bank, N.A.   ARC Hospitality
Portfolio I TRS, LLC dba Hyatt Place Indianapolis/Keystone FBO Berkadia  
4123876799   Crestline Hotels and Resorts, LLC



  



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT J

 

Closing Date Managers

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT K

 

Expiring Franchise Properties

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

 

EXHIBIT L

 

Scheduled PIP

 

NONE.

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643

 

 

   

 

 

EXHIBIT M

 

PIP Work Other Than Scheduled PIP

 

(see attached)

 



Assumption Agreement

Berkadia Loan No. 01-0085683 & 01-0086643



 

   

 

